DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 10/20/2021, with respect to the objections to Claims 2-14 and 16, have been fully considered and are persuasive.  The informalities have been removed from the claims; therefore, the objections to Claims 2-14 and 16 have been withdrawn. 
Applicant’s arguments, see Page 7 of the response, filed 10/20/2021, with respect to the previous rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the previous rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant’s arguments, see Pages 7-9 of the response, filed 10/20/2021, with respect to the rejection(s) made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 10/19/2021, the previously cited prior art fails to disclose a turbine as claimed (Osborne discloses a diffuser, not a turbine).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carter (US Patent No: 8,636,467).
Claim Objections
Claim 16 is objected to because of the following informalities:  “includes” should be inserted between “which” and “(i)” in Claim 16, Line 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 17 disclose the limitation “a turbine wheel positioned for rotation within the turbine housing about an axis”.  However, Claims 1, 16, and 17 already disclose a turbine wheel in the limitation “a turbocharger arranged to receive exhaust gas to drive a turbine wheel”.  It is unclear whether the two turbine wheels are the same turbine wheels or different turbine wheels.
For the purposes of compact prosecution, “a turbine wheel positioned for rotation…” is being treated as reciting “the turbine wheel positioned for rotation…”.
Claims 9 and 12 recite the limitations "the gap between the vane inner/outer surface and the slot inner/outer surface".  There is insufficient antecedent basis for this limitation in the claim.  Claims 9 and 12 fail to disclose a gap prior to the recitation of “the gap”.
Claims 2-8, 10-11, and 13-14 are rejected due to their dependence upon rejected independent Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US Patent No: 8,636,467).
Regarding Claim 1: Carter discloses a turbine (Figure 1, No. 1) for a turbocharger (Figure 1; Abstract, Line 1) arranged to receive exhaust gas to drive a turbine wheel (4).  The turbine has a turbine housing (5) defining a gas inlet; the turbine wheel (4) positioned for rotation within the turbine housing about an axis (8a); a ring-shaped shroud (15) defining a plurality of slots (Column 5, Lines 49-50), and encircling the axis (Figure 1); and a nozzle ring (14) supporting a plurality of vanes (17) which extend from the nozzle ring parallel to the axis (Figures 1-2) and project through respective ones of the slots (Figure 1; Column 5, Lines 49-50), each of the vanes being spaced from the axis by a nozzle radius (Figures 1-2); the shroud being coupled to the nozzle ring (Figure 1; Column 5, Lines 47-53); each of the slots having an inwardly facing slot surface (Column 5, Lines 50-52), and each of the vanes having an axially-extending vane surface which includes a vane outer surface facing an outer surface of the corresponding slot, an opposed vane inner surface facing an inner surface of the corresponding slot, and a median line between the vane inner surface and the vane outer surface extending from a first end of the vane to a second end of the vane (Figure 2); the vane surface including a conformal portion, extending along at least 80% of the length of 
Regarding Claim 2: Carter discloses the turbine according to Claim 1 in which, at room temperature, the conformal portion of the vane surface has a profile which diverges from the profile of the conformal portion of the slot surface by no more than 0.3% of the nozzle radius throughout their respective lengths (Column 5, Lines 50-52).
Regarding Claim 3: Carter discloses the turbine according to Claim 1, in which, at room temperature, the conformal portion of the vane surface and the conformal portion of the slot surface are positionable with a gap of no more than 0.35% of the nozzle radius between them along the whole of their respective lengths (Column 5, Lines 50-52 – the vanes seal against the slot edges to prevent any significant flow of gas; therefore, the gap of 0% of the nozzle radius is along the whole of their respective lengths).
Regarding Claim 4: Carter discloses the turbine according to Claim 1, in which, at room temperature, the conformal portion of the vane surface and the conformal portion of the slot surface are positionable with a gap of no more than 0.2% of the nozzle radius between them along the whole of their respective lengths (Column 5, Lines 50-52).
Regarding Claim 5: Carter discloses the turbine according to Claim 1, in which, at room temperature, the conformal portion of the vane surface and the conformal portion of the slot surface are positionable with a gap of no more than 0.1% of the nozzle radius between them along the whole of their respective lengths (Column 5, Lines 50-52).
Regarding Claim 6: Carter discloses the turbine according to Claim 1, in which, at room temperature, the conformal portion of the vane surface and the conformal portion of the slot surface are positionable substantially in contact along the whole of their respective lengths (Column 5, Lines 50-52).
Regarding Claim 7: Carter discloses the turbine according to Claim 1, in which the conformal portion of the vane surface includes at least 80% of the vane inner surface (Column 5, Lines 50-52 – the vanes seal against the slot edges to prevent any significant flow of gas; therefore, the conformal portion of the vane surface includes the entire vane inner surface).
Regarding Claim 10: Carter discloses the turbine according to Claim 1, in which the conformal portion of the vane surface includes at least 80% of the vane outer surface (Column 5, Lines 50-52 – the vanes seal against the slot edges to prevent any significant flow of gas; therefore, the conformal portion of the vane surface includes the entire vane outer surface).
Regarding Claim 13: Carter discloses the turbine according to Claim 1 in which the conformal portion of the vane surface extends along at least 85% of the length of the median line (Column 5, Lines 50-52 – the vanes seal against the slot edges to prevent any significant flow of gas; therefore, the conformal portion of the vane surface extends along the entire median line).
Regarding Claim 14: Carter discloses the turbine according to Claim 1 in which the conformal portion of the vane surface extends along at least 90% of the length of the median line (Column 5, Lines 50-52).
Regarding Claim 15: Carter discloses a turbocharger (Figure 1) comprising a turbine (1), the turbine having a turbine housing (5) defining a gas inlet; a turbine wheel (4) positioned for rotation within the turbine housing about an axis (8a); a ring-shaped shroud (15) defining a plurality of slots (Column 5, Lines 49-50), and encircling the axis (Figure 1); and a nozzle ring (14) supporting a plurality of vanes (17) which extend from the nozzle ring parallel to the axis (Figures 1-2) and project through respective ones of the slots (Figure 1; Column 5, Lines 49-50), each of the vanes being spaced from the axis by a nozzle radius (Figures 1-2); the shroud being coupled to the nozzle ring (Figure 1; Column 5, Lines 47-53); each of the slots having an inwardly facing slot surface (Column 5, Lines 50-52), and each of the vanes having an axially-extending vane surface which includes a vane outer surface facing an outer surface of the corresponding slot, an opposed vane inner surface facing an inner surface of the corresponding slot, and a median line between the vane inner surface and the vane outer surface extending from a first end of the vane to a second end of the vane (Figure 2); the vane surface including a conformal portion, extending along at least 80% of the length of the median line, and 
Regarding Claim 17: Carter discloses a combination of a nozzle ring (14) and a shroud (15) for a turbine (Figure 1, No. 1) for a turbocharger (Figure 1; Abstract, Line 1) arranged to receive exhaust gas to drive a turbine wheel (4).  The turbine has a turbine housing (5) defining a gas inlet; the turbine wheel (4) positioned for rotation within the turbine housing about an axis (8a); wherein the shroud is coupled to the nozzle ring (Figure 1; Column 5, Lines 47-53), is ring-shaped (Figure 1), and defines a plurality of slots (Column 5, Lines 49-50); and the nozzle ring supports a plurality of vanes (17) which extend from the nozzle ring parallel to the axis (Figures 1-2), each of the vanes being spaced from the axis by a nozzle radius (Figures 1-2); each of the slots having an inwardly facing slot surface (Column 5, Lines 50-52), and each of the vanes having an axially-extending vane surface which includes a vane outer surface, an opposed vane inner surface, and a median line between the vane inner surface and the vane outer surface extending from a first end of the vane to a second end of the vane (Figure 2); the vane surface including a conformal portion, extending along at least 80% of the length of the median line (Column 2, Lines 49-50 – the vanes 17 project through “suitably .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of DeLaurier (US Patent No: 4,844,690).
Regarding Claim 8: Carter discloses the turbine according to Claim 7, in which the vane inner surface extends between two end portions of the vane, and the conformal portion of the vane surface includes a portion of a first of the end portions of the vane surface at a leading edge of the vane (Figure 2).  Carter, however, fails to disclose the two end portions of the vane being convex.
DeLaurier teaches a variable geometry turbomachine comprising a nozzle ring with vanes (Figures 1-2, No. 82) extending through slots of a shroud (34), wherein the vane comprises two convex end portions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the convex end portions of the vanes of DeLaurier in for the end portions of the vanes of Carter.  Both end portions of the vanes are known elements, and substituting in the end portions of the vanes of DeLaurier still results in the vanes being accommodated in slots in a corresponding ring- shaped shroud.  Therefore, before the effective filing date of the claimed invention, it 
Regarding Claim 11: Carter discloses the turbine according to Claim 10 in which the vane outer surface extends between two end portions of the vane, and the conformal portion of the vane surface includes a portion of a first of the end portions of the vane surface at a trailing edge of the vane.  Carter, however, fails to disclose the two end portions of the vane being convex.
DeLaurier teaches a variable geometry turbomachine comprising a nozzle ring with vanes (Figures 1-2, No. 82) extending through slots of a shroud (34), wherein the vane comprises two convex end portions.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the convex end portions of the vanes of DeLaurier in for the end portions of the vanes of Carter.  Both end portions of the vanes are known elements, and substituting in the end portions of the vanes of DeLaurier still results in the vanes being accommodated in slots in a corresponding ring- shaped shroud. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the convex end portions of the vanes of DeLaurier in for the end portions of the vanes of Carter.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olmstead (US Patent No: 9,488,065).
Regarding Claim 16: Olmstead discloses a turbine for a turbocharger (Figure 1) arranged to receive exhaust gas to drive a turbine wheel (5), the turbine having: a turbine housing (1) defining a gas inlet; the turbine wheel (5) positioned for rotation within the 
Olmstead, however, does disclose that the divergence between the conformal portions of the vane and slot surfaces allows mating components to slide relative to one 
Therefore, the divergence between the conformal portions of the vane and slot surfaces is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the divergence allows mating components to slide relative to one another and provides tolerance for machining inaccuracies and a small degree of thermal expansion.  Therefore, since the general conditions of the claim, i.e. that the conformal portions of the vane and slot surfaces diverge, were disclosed in the prior art by Olmstead, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the divergence of Olmstead in the claimed range of no more than 0.35% of the nozzle radius to allow mating components to slide relative to one another and to provide tolerance for machining inaccuracies and a small degree of thermal expansion.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745